 1Warren Lipschitz
  wlipschitz@mckoolsmith.com
2 MCKOOLSMITH, P.C.
  300 Crescent Court, Suite 1500
3 Dallas, Texas 75201
  Telephone: (214) 978-4000
4 Facsimile: (214)978-4044

 5Eliza Beeney*
  ebeeney@mckoolsmith.com
6 MCKOOL SMITH, P.C.
  One Manhattan West
7 395 9th Avenue, 50th Floor
  New York, NY 10001-8603
8 Telephone: (212) 402-9400
  Facsimile: (212)402-9444
 9
     James R. Patterson, SBN 211102
1 o j im@pattersonlawgroup ._com
   Jennifer M. French, SBN 265422
11 ,jenn@pattersonlawgroup.com
   PATTERSON LAW GROUP APC
12 1350 Columbia Street, Unit 63
    San Diego, California 921 O 1
13 Telephone: (619) 756-6990
    Facsimile: (619)756-6991
14
     *pro hac vice application forthcoming
15
     Attorneys for Applicant
16 Nokia Technologies Oy

17
                         UNITED STATES DISTRICT COURT
18                     SOUTHERN DISTRICT OF CALIFORNIA
19
20   In Re Ex Parte Application of Nokia     CASE NO.:
     Technologies Oy,
21                                           DECLARATION OF CHRISTIAN
                 Applicant,                  HARMSEN IN SUPPORT OF
22                                           APPLICATION OF NOKIA
   For an Order Pursuant to 28 U.S.C.        TECHNOLOGIES OY FOR AN
23 $1782 Granting Leave to Obtain            ORDER PURSUANT TO 28 U.S.C.
   Discovery from Qualcomm Incorporated      $1782 GRANTING LEAVE TO
24 for use in Foreign Proceedings.           OBTAIN DISCOVERY FROM
                                             QUALCOMM INCORPORATED
25                                           FOR USE IN FOREIGN
                                             PROCEEDINGS
26

27

28

          HARMSEN DECL. IN SUPPORT OF NOKIA'S APPLICATION FOR AN ORDER
       GRANTING LEAVE TO OBTAIN DISCOVERY FOR USE IN FOREIGN PROCEEDINGS
 1           I, Christian Harmsen, hereby declare as follows:
2            1.    I am a German qualified attorney and a partner at the law firm of Bird &
3    Bird LLP. I received my law degree from Hamburg University in 1993 and passed
4    the bar exam at the Higher Regional Court Hamburg in 1997. I was admitted to the
 5   Düsseldorf bar in 1997.
 6           2.    I focus my practice on international patent litigation and act as the head
 7   of Bird & Bird's German Intellectual Property Group as well as co-head of our
 8   International Intellectual Property Group. I am also Chairman of the German
 9   Intellectual Property and Copyright Association's (GRUR) section West and serve on
10   the GRUR committee on patent and utility model law. I am a member of the
11   International Association for the Protection of Intellectual Property (AIPPI), the
12   European Patent Lawyer Association (EPLAW), and the American Intellectual
13   Property Law Association (AIPLA).
14           3.    I have personal knowledge of all facts stated in this declaration and if
15   called as a witness, could and would competently testify to these facts.
16           4.    I respectfully submit this declaration in support of the Application of
17   Nokia Technologies Oy ("Nokia") for an Order Pursuant to 28 U.S.C. § 1782
18   Granting Leave to Obtain Discovery for Use in Foreign Proceedings (the
19   "Application").
20   The German Actions
21           5.    On July 1, 2021, Nokia filed two patent infringement actions in the
22   Regional Court of Düsseldorf in Germany (the "German Actions"). The actions were
23   filed    against   Orope    Germany     GmbH      and      Guangdong    Oppo    Mobile
24   Telecommunications Corp. Ltd (in the following: "Oppo") (Regional Court
25   Düsseldorf - 4c O 37/21) and against Reflection Investment B.V. Limited and
26   OnePlus Technology (Shenzhen) Co. Ltd. (in the following: "OnePlus") (Regional
27   Court Düsseldorf 4c O 36/21). I am lead counsel for Nokia in the German Actions.
28   In the German Actions, Nokia alleges that certain OnePlus and Oppo cellular phones
                                        1
          HARMSEN DECL. IN SUPPORT OF NOKIA'S APPLICATION FOR AN ORDER
       GRANTING LEAVE TO OBTAIN DISCOVERY FOR USE IN FOREIGN PROCEEDINGS
 1   infringe Nokia's patent, European Patent No. EP 2 728 964 B 1 (the "964 Patent"),
2    which relates to a system for managing multiple radio modems incorporated within a
3    wireless communication device. Nokia's allegations are based, in part, on the function
4    of Qualcomm Incorporated ("Qualcomm") computer chips in the Accused Products.
 5         6.     Qualcomm is not a party to the German Actions.
 6         7.     The proceedings in the German Actions are at an early stage, and the
 7   German court has not issued any substantive rulings. Nokia has not sought or obtained
 8   any discovery in the German Actions.
 9   German Discovery Procedures
10         8.     Germany is a civil law system, where there is generally no right to pre-
11   trial discovery. Instead, there are a limited number of procedural provisions which
12   allow a party to request evidence pre-trial on limited basis.
13         9.     According to sec 809 BGB (German Code of Civil Law) a person who
14 has a claim in respect of a thing against its possessor or wishes to obtain certainty as

15   to whether he has such a claim may, if inspection of the thing is of interest to him for
16   this reason, demand that the possessor present the thing to him for inspection or
17   permits inspection.
18          10.   According to sec 810 BGB (German Code of Civil Law) a person who
19   has a legal interest in inspecting a document in the possession of another person may
20   demand from its possessor permission to inspect it if the document was drawn up in
21   his interests or if in the document a legal relationship existing between himself and
22   another is documented or if the document contains negotiations on a legal transaction
23   that were engaged in between him and another person or between one of the two of
24   them and a joint intermediary.
25          11.   According to sec 140c PatG (German Patent Act), any person who with
26   sufficient likelihood uses a patented invention contrary to sections 9 to 13 PatG may
27   be sued by the right holder or by another entitled person for production of a document
28   or inspection of an item which lies in his control or of a process which is the subject-
                                        2
          HARMSEN DECL. IN SUPPORT OF NOKIA'S APPLICATION FOR AN ORDER
       GRANTING LEAVE TO OBTAIN DISCOVERY FOR USE IN FOREIGN PROCEEDINGS
 1   matter of the patent if this is necessary for the purpose of establishing the claims of
2    the right holder or another entitled person.
3            12.   There are further options according to sec 142, 144 ZPO (German Code
4    of Civil Proceedings) for production within German proceedings. Herewith, the court
 5   may direct one of the parties or a third party to produce records or documents.
 6           13.   Nokia would not be able to obtain the pre-trial discovery sought in the
 7   Application in the German Actions.
 8           14.   First, although Nokia is highly confident that documents responsive to
 9   the requests made in the Application exist, Nokia has no way to identify them with
1 O the specificity required by German law.
11           15.   Second, German courts can only reach documents and information
12   located in Germany. Therefore, to the extent OnePlus or Oppo possesses relevant
13   documents in China, or Qualcomm possesses relevant documents in the United States,
14   the German court would not have the power to require OnePlus, Oppo, or Qualcomm
15   to produce these documents.
16           16.   German courts are receptive to evidence obtained through section 1782
17   proceedings in the United States as there is a free evaluation of evidence. According
18   to sec 286 ZPO (Gennan Code of Civil Proceedings) the court is to decide, at its
19   discretion and conviction, and taking account of the entire content of the hearings and
20   the results obtained by evidence being taken, if any, whether an allegation as to fact
21   is to be deemed true or untrue. There are only very limited evidence exclusion rules
22   in case of a violation of constitutionally protected individual rights which do not apply
23   here.
24           17.   I am not aware of any rule or policy prohibiting a party from seeking
25   evidence via section 1782 or declaring such evidence inadmissible in German legal
26   proceedings. Rather, I have seen German courts admitting such evidence. For
27   example, I recently represented the defendant in the action Bayer Healthcare LLC /
28   Nektar Therapeutics at the Regional Court Munich I (21 O 21530/13) where Bayer
                                        3
          HARMSEN DECL. IN SUPPORT OF NOKIA'S APPLICATION FOR AN ORDER
       GRANTING LEAVE TO OBTAIN DISCOVERY FOR USE IN FOREIGN PROCEEDINGS
 1   Healthcare LLC introduced facts and evidence obtained from Nektar Therapeutics in
2    section 1782 proceedings without objection from the court.
3          18.    Nokia will be able to submit any documents obtained through the
4    Application in the German Actions by written submission of facts.
 5         I declare under penalty of perjury under the laws of the United States of
 6   America that the foregoing is true and correct.
 7         Executed this 7th day of July, 2021 at Düsseldorf, Germany.
 8

 9

10
                                                       Christian Harmsen
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                4
          HARMSEN DECL. IN SUPPORT OF NOKIA'S APPLICATION FOR AN ORDER
       GRANTING LEAVE TO OBTAIN DISCOVERY FOR USE IN FOREIGN PROCEEDINGS
